Citation Nr: 0208524	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  96-43 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an upper back and 
cervical spine disorder, to include as secondary to service-
connected degenerative joint disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from June 1956 to June 
1960.  His claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  The Board remanded the case in April 1998 for 
additional development.  To the extent possible, that 
development has been completed, and the case is once again 
before the Board for review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim has obtained and fully developed all 
evidence necessary for the equitable disposition of the 
claim. 

2.  The veteran's upper back and cervical spine disorder is 
not related to service or to a service-connected lumbar spine 
disability. 


CONCLUSION OF LAW

An upper back and cervical spine disorder was not incurred in 
or aggravated by service, arthritis of the upper back and 
cervical spine may not be presumed to have been so incurred, 
and the disorder is not proximately due to, the result of, or 
aggravated by, a service-connected lumbar spine disability.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102 and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000 (VCAA).  Pub. L. No. 
106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the 
VCAA and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA." 

In this case, the Board finds that the RO has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
The Board observes that early records, including service 
medical records, were lost and have not been recovered.  The 
RO has attempted to reconstruct the veteran's claims file.  
In May 1991, the National Personnel Records Center (NPRC) 
indicated that it had no medical records on file concerning 
the veteran.  In July 1992, the veteran submitted a National 
Archives and Records Administration Form 13055 (Request for 
Information to Reconstruct Medical Data), which included 
information regarding in-service treatment received, the time 
frames of such treatment, unit assignments, and names of 
medical facilities.  The RO sent this form to the NPRC in the 
same month.  In correspondence dated September 1992, the NPRC 
indicated that such information as the veteran's complete 
organization assignment at time of treatment, C group, 
regiment, battalion, and company, along with specific 
treatment dates, would be necessary for a further search.  
The RO informed the veteran of the need for more specific 
information in September 1992.  In August 1993, the veteran 
submitted several documents, which included a photocopy of 
his DD Form 214, a photocopy of a November 1975 Board 
decision regarding the veteran's claim for service connection 
for a lower back condition, and several "buddy statements."  
While these submissions indicate several treatment dates in 
1958, the specific military organization assignment 
information requested by the NPRC was not provided.  
Therefore, the Board finds that no further development by the 
RO in this regard is warranted.  See VCAA at 2097-98 (stating 
that the efforts to obtain outstanding relevant records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.) 

 In April 1998, the Board remanded the case for additional 
development.  Pursuant to that request, a VA examiner 
reviewed the veteran's rebuilt claims file on two separate 
occasions and provided an opinion concerning the etiology of 
the veteran's upper back and cervical spine disorder.  The RO 
also obtained numerous VA and private treatment reports and 
Social Security Administration (SSA) records.  In addition, 
the Board finds that the discussions in the rating decisions, 
statements of the case and supplemental statements of the 
case have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The RO, as well as the Board, has also 
notified the veteran of the evidence he should obtain and 
which evidence VA would obtain.  See 38 U.S.C.A. § 5013(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, No 01-
997 (U.S. Vet. App. June 19, 2002).  In April 2002, the RO 
issued a supplemental statement of the case, wherein it 
discussed the application of the VCAA to the veteran's 
appeal.  As such, compliance with VA's notification and duty-
to-assist requirements have been accomplished, and additional 
development would serve no useful purpose. 



II.  Discussion

The veteran is seeking service connection for a disability 
involving the upper back and cervical spine.  Initially, the 
veteran claimed that this disability is related to a service-
connected lumbar spine disability.  At a hearing held in 
October 1997, however, he testified that he injured his upper 
back and cervical spine in service.  After reviewing the 
evidence of record, the Board rejects both theories of 
service connection and finds that the preponderance of the 
evidence is against the veteran's claim. 

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§1131; 38 C.F.R. § 3.303(a).  In addition, a disability which 
is proximately due to or the result of another disease or 
injury for which service connection has been granted shall be 
considered a part of the original condition.  See 38 C.F.R. 
§ 3.310(a).  When aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability, 
and no more, over and above the degree of disability existing 
prior to the aggravation.  Id; see also Allen v. Brown, 7 
Vet. App. 439, 448 (1995). 

Moreover, with certain enumerated disorders such as 
arthritis, service incurrence may be presumed if the disease 
is manifested to a degree of 10 percent or more within one 
year after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, the only medical evidence linking the veteran's 
upper back and cervical spine disorder to his service-
connected lumbar spine disability are opinions provided by 
three chiropractors, all of whom worked at Chiropractic 
Physicians' Clinic.  In a March 1996 letter, R.C., D.C., 
stated that the veteran had been seen at their office for 
pain in his upper back and neck that was secondary to pain in 
the lumbar area.  In an August 1996 letter, B.P., D.C., 
opined that the damage to the veteran's lumbar spine was 
causing secondary pain to his cervical spine.  In an April 
1999 letter, both R.C., D.C., and B.P., D.C., wrote that the 
veteran developed pain in his cervical spine after 
compensating for the pain in his lumbar spine.  None of these 
opinions, however, appear to be based on a review of the 
veteran's claims file.  In Swann v. Brown, 5 Vet. App. 177, 
180 (1993), the United States Court of Appeals for Veterans 
Claims (Court) held that, without a review of the claims 
file, an opinion as to etiology of an underlying condition 
can be no better than the facts alleged by the veteran.  As 
such, these opinions relating the veteran's upper back and 
cervical spine pain to his service-connected lumbar spine 
disability have little probative value.  See Black v. Brown, 
5 Vet. App. 177, 180 (1993); see also Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) (rejecting a medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant documents which would have enabled him to 
form an opinion on service connection on an independent 
basis).  Further, to the extent that the opinions indicate 
collectively that the veteran's upper back and cervical spine 
"pain" is related to the veteran's service-connected lumbar 
spine disability, the Board notes that the Court has held 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  Although other medical records do include a 
diagnosis of the pathology underlying the veteran's upper 
back and cervical spine pain, the Board notes that the 
aforementioned opinions do not specifically identify an 
actual disability of the upper back and cervical spine that 
is etiologically related to the veteran's service or a 
service-connected disability.  

In contrast, several VA physicians did review the veteran's 
claims file and determined that the veteran's upper back and 
cervical spine disorder is not related to his service-
connected lumbar spine disability.  In April 1996, the 
physician stated that, based on her review of the veteran's 
claims file, she disagreed with the chiropractor's opinion 
linking the veteran's upper back and cervical problem to his 
service-connected low back disability.  Another VA physician 
provided three opinions in which she ruled out the 
possibility of a nexus between the veteran's upper back and 
cervical spine disorder and his service-connected lumbar 
spine disability.  At a VA examination in August 1996, the 
examiner stated that the veteran's cervical spine symptoms 
were present as far back as 1990, but that his symptoms in 
his lower back began in 1960.  Due to this large discrepancy 
in the time concerning the date of onset, she opined that the 
veteran's upper back and neck disorder was not the result of 
the service-connected degenerative joint disease of the 
lumbar spine, and that it was unlikely that both conditions 
had the same etiology.

In September 1999, the same examiner reviewed the claims file 
again, including the letters provided by R.C., D.C., and 
B.P., D.C., and concluded that the veteran's cervical spine 
condition was "not as likely as not" aggravated by his 
service-connected lumbar spine condition.  The VA physician 
came to the same conclusion again in August 2000 after 
reviewing the claims file and wrote the following:

In this examiner's opinion there has been no 
further evidence obtained to indicate that the 
cervical spine condition was aggravated by the 
lumbar spine condition.  As stated in this examiner 
review of 9/13/99, the most compelling evidence 
against a casual relationship is the fact that more 
than 20 yrs elapsed between the symptomatology of 
the lumbar spine and the cervical spine.  In this 
examiner's opinion, if the lumbar spine condition 
was aggravating or causing the cervical condition, 
we would expect to see the cervical symptoms 
manifest much earlier than 20 yrs after the lumbar 
condition became symptomatic.  There is therefore 
no change in this examiner's original opinion that 
it is not as likely as not that the lumbar spine 
condition aggravated the cervical spine. 

As each of these opinions was rendered following a review of 
the record, the Board affords them greater probative value 
than the opinions provided by the veteran's treating 
chiropractors.  The Board also finds that the VA physicians 
provided an adequate statement of reasons and bases with 
references to the factual record, and based on a review of 
all of the relevant evidence of record, examination of the 
veteran, and knowledge and skill in analyzing the data.  The 
opinions are also consistent with the factual record.   See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA 
may favor the opinion of one competent medical expert over 
that of another when decision makers give an adequate 
statement of reasons and bases); Guerrieri v. Brown, 4 Vet. 
App. 467, 473 (1993) ("the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches....  As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
[are] within the province of the [Board as] adjudicators. . 
.")  Under these circumstances, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for an upper back and cervical spine 
disorder, to include as secondary to service-connected 
degenerative joint disease of the lumbar spine.  

In addition to the evidence discussion above, the Board has 
reviewed numerous VA outpatient treatment reports, VA 
examination reports, private medical records, and social 
security administration records, many of which document the 
veteran's upper back and cervical spine disorder.  However, 
none of these reports discusses the etiology or date of onset 
of this condition.  Although a disability evaluation report 
dated February 1993 documents the veteran's history of upper 
back and cervical pain since 1958, no actual opinion 
concerning the etiology of this condition was offered.  See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that 
evidence which is simply unenhanced information recorded by a 
medical examiner does not constitute competent medical 
evidence).  In fact, the first documented complaints of upper 
back and cervical pain were in 1990, approximately thirty 
years after the veteran's separation from active military 
service. 

The Board has also considered the veteran's own statements in 
support of his claim, including testimony presented at a 
video-conference hearing in October 1997.  During his 
hearing, the veteran testified that he injured his upper back 
and cervical spine in 1958 when he fell from an aircraft.  
Unfortunately, the veteran's service medical records are no 
longer available.  In reconstructing his file, however, the 
veteran submitted a November 1975 Board decision that denied 
his claim for service connection for a low back condition.  
It is interesting to note that the Board discussed the 
veteran's service medical records in that decision, but made 
no mention of the alleged accident in 1958 or any other 
injury to the veteran's upper back or cervical spine.  
Moreover, as a layperson without medical expertise or 
training, the veteran's statements are insufficient to prove 
his claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions); 
see also 66 Fed. Reg. 45,620, 45, 630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(2) (competency is an 
adjudicative determination).  As such, the veteran's 
statements are of limited probative value, especially in 
light of the medical evidence which fails to support either 
of his theories of service connection. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for an upper back and cervical spine disorder, to 
include as secondary to service-connected degenerative joint 
disease of the lumbar spine.  Accordingly, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(holding that the VCAA did not alter the benefit-of-the doubt 
doctrine).  Thus, the appeal is denied.


ORDER

Service connection for an upper back and cervical spine 
disorder, to include as secondary to service-connected 
degenerative joint disease of the lumbar spine, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

